FILED
                              NOT FOR PUBLICATION                            APR 01 2010

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 09-30180 & 09-30181

                Plaintiff - Appellee,             D.C. Nos. 1:08-CR-00092-RFC
                                                            1:08-CR-00019-RFC
   v.
                                                  MEMORANDUM *
 ELEAZAR SANCHEZ-HERRERA,

                Defendant - Appellant.




                     Appeal from the United States District Court
                              for the District of Montana
                   Richard F. Cebull, Chief District Judge, Presiding

                               Submitted March 16, 2010 **

Before:         SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        In these consolidated appeals, Eleazar Sanchez-Herrera appeals from the 66-

month sentence imposed following his guilty-plea conviction for illegal reentry of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SM S/Research
deported alien, in violation of 8 U.S.C. § 1326(a), and conspiracy to possess with

intent to distribute cocaine, in violation of 21 U.S.C. § 846. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

       Sanchez-Herrera contends that the district court procedurally erred and

imposed a substantively unreasonable sentence by failing to discuss his individual

and personal characteristics when imposing the sentence. The record shows that

the district court considered the sentencing factors under 18 U.S.C. § 3553(a) and

defense counsel’s arguments when determining Sanchez-Herrera’s sentence, and

therefore did not procedurally err. See Rita v. United States, 551 U.S. 338, 356-59

(2007); United States v. Carty, 520 F.3d 984, 991-92, 995 (9th Cir. 2008) (en

banc). Further, considering the totality of the circumstances, including

the§ 3553(a) sentencing factors, the district court’s sentence was substantively

reasonable. See Carty, 520 F.3d at 993.

       AFFIRMED.




SMS/Research                              2                          09-30180 & 09-30181